Per Curiam.
On a trial to the court, the defendant was found guilty on two counts of pool selling in violation of § 53-295 of the General Statutes. Following the finding of guilty on those counts, the defendant pleaded guilty to the second part of the information charging him as a second offender.
The state presented evidence from an undercover policeman that in August, 1971, he had twice placed wagers with the defendant on the outcome of horse races. The defendant testified that he had never taken a wager from the witness, that he had been in the “betting business” for the last ten or fifteen years, off and on, and that he had gone out of business in September, 1971, because he could not afford to pay fines.
The grounds of the defendant’s appeal are two: that proof of a single wager on a horse race does *620not constitute the crime of pool selling, and that the state did not prove him guilty beyond a reasonable doubt of pool selling.
We find no merit whatsoever to this appeal. The state presented evidence which the court could readily believe and which, if believed, proved beyond a reasonable doubt that the defendant was guilty as charged of the crime of pool selling as that offense has been defined in such cases as State v. Rafanello, 151 Conn. 453, 456, 199 A.2d 13, and State v. Fico, 147 Conn. 426, 428, 162 A.2d 697.
There is no error.